Citation Nr: 0935385	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right elbow fracture, to include scar.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The RO in Baltimore, Maryland now has 
jurisdiction of this case.  

In his substantive appeal document dated in March 2007, the 
Veteran checked the box that he wanted a hearing before the 
Board.  He was subsequently contacted in July 2009 and asked 
to clarify as to where he wished to provide testimony.  He 
indicated that he no longer wanted a hearing and requested 
that his claim to be sent to the Board.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran is right-handed.  There is no evidence that 
residual scarring is unstable, tender, or limits any 
function.

2.  The Veteran's right elbow is manifested by objective 
findings of degenerative changes and subjective complaints of 
chronic elbow pain with limitation of motion.  

3.  Right elbow extension is not limited to 60 degrees and 
right elbow flexion is not limited to 90 degrees; the right 
hand does approach full pronation and supination is not 
limited to 30 degrees or less.  

4.  The competent medical evidence of record does not 
demonstrate that the Veteran has a current bilateral hearing 
loss disability for VA compensation purposes.  

5.  The competent medical evidence of record fails to 
establish that current tinnitus is etiologically related to 
service.  
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the Veteran's right elbow 
disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5205, 5206, 
5207, 5208 and 5213, 7803, 7804, 7805 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and a sensorineural hearing 
loss may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in September 
2005, March 2006, February 2007, and July 2009) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, or an increased 
rating for a service-connected disability, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the letters dated 
in letters dated in September 2005, March 2006, February 
2007, and July 2009.  

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.  Specifically, he 
asserts that he was exposed to noise working on the flight 
line during service.  He states that he also flew aircraft 
that included noise exposure.  

The Veteran's service personnel records reflect that his 
military occupational specialties included work as a flight 
communications technician.  

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a) (2008).  However, his 
STRs are entirely negative for any complaint, treatment, or 
diagnosis of hearing loss or tinnitus even though many 
audiometric examinations were conducted throughout his 
military service.  Audiometric testing conducted the same 
month as entry into active service in 1981 shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
0
0
0
0

At time of retirement examination in June 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
5
10
LEFT
10
0
0
5
10

When examined by VA in November 2005, (the same month that 
the Veteran was discharged from active duty), he stated that 
he wore ear protection throughout his military service.  He 
also reported that the onset of his hearing loss was in 2000.  
His tinnitus was periodic as it occurred occasionally.  He 
was not exposed to any excessive noise outside of his 
military service.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
0
0
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The examiner reviewed inservice hearing tests as provided by 
the Veteran and noted that all of these examinations dated 
from 1981 through 2004 showed normal hearing in both ears.  
Likewise, current examination showed normal hearing, 
bilaterally.  

In a January 2006 statement, a VA physician stated that the 
Veteran had normal hearing.  He added that because of the 
intermittent nature of the Veteran's tinnitus was more than 
likely related to the aging process rather than to any 
inservice noise exposure.  

In a March 2007 statement, the Veteran reiterated his 
contentions as to his claim for hearing loss and tinnitus.  
He again said that his tinnitus was intermittent.  

Analysis

The Board notes that clinical demonstration of a current 
chronic disability is requisite for service connection and 
there can be no valid claim for service connection in the 
absence of proof of a present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). As there is no proof 
of current bilateral hearing loss disability for VA 
compensation purposes in either ear, the Board finds that 
service connection is not warranted.  The record, as it 
currently stands, does not demonstrate a current bilateral 
hearing loss disability for VA compensation purposes.  In 
light of the finding of no current bilateral hearing loss 
disability for VA compensation purposes, presumptive service 
connection based on a status as a chronic disease is not for 
consideration.  It is noted that the 92 speech recognition 
score technically meets section 3.385.  All the examiners who 
have reviewed the findings however report normal hearing.  As 
such, that incidental finding, after service, does not 
provide a basis for service connection.

The Veteran has expressed a belief that he has bilateral 
hearing loss that is causally related to active service, and 
that such hearing loss should be service-connected.  The 
Board notes that the Veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, he has not been shown to possess the requisite 
skills or training necessary to be capable of making medical 
conclusions.  Thus, his statements as to having impaired 
hearing do not constitute competent medical evidence of 
current bilateral hearing loss disability for VA purposes 
pursuant to 38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As for the Veteran's claim of service connection for 
tinnitus, the record does show that he complains of this 
condition.  He has indicated that he experiences tinnitus on 
an intermittent basis.  The Board finds this to be competent 
lay evidence of a current disability.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met.

As discussed in the analysis section regarding hearing loss, 
the Board concedes that the Veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a) (2008).  However, there 
is no objective medical evidence linking his complaints to 
active service.  A VA physician specifically opined that the 
intermittent nature of the tinnitus indicated that it was due 
to aging and not noise exposure.  Thus, there is no nexus 
opinion of record indicating that the Veteran's intermittent 
tinnitus resulted from inservice noise exposure.  Absent 
medical evidence linking the Veteran's current diagnosis of 
tinnitus to active service, service connection is not 
warranted.  

To the extent that the Veteran ascribes any current tinnitus 
to active service, it is now well established that a person 
without medical training, such as the Veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In sum, the Board concludes that the evidence is sufficient 
to establish that the Veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of a current bilateral hearing loss 
disability for VA compensation purposes and fails to 
establish the tinnitus is of service origin.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

Entitlement to an Initial Rating in Excess of 10 Percent for 
Residuals of Right Elbow Fracture to Include Scar

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See also Fenderson v. West12 Vet. 
App. 119 (1999) (regarding initial ratings).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.

Factual Background

The Veteran's STRs reflect that he underwent an open 
reduction internal fixation of the right elbow due to a 
fracture.  Upon retirement examination in June 2005, there 
was a 3 inch superficial surgical scar and slightly decreased 
pronation and supination of the right elbow.  X-ray showed 
degenerative joint disease (DJD).  

When examined by VA in November 2005, it was noted that the 
Veteran was right hand dominant.  His right hand function was 
normal with a firm grip.  He was able to oppose his thumb to 
all of his fingers.  Range of motion of the right elbow was 
full at 0 degrees extension, 145 degrees of flexion, with 
pronation to 80 degrees, and supination to 85 degrees.  There 
was no evidence of laxity.  The scar of the right elbow was 
hypertrophic, non-tender, and not adherent to underlying 
tissue.  A diagnosis of post-traumatic osteoarthritis of the 
right elbow was provided.  

Additional VA examination of the right elbow was conducted in 
October 2008.  It was again noted that the Veteran was right-
handed.  Right elbow range of motion showed that there was 30 
degrees of limitation in motion flexion and 12 degrees of 
hyperextension.  After 3 repetitions, there was 125 degrees 
of flexion (which was the same as on the left).  There was 
some crepitus and supination to 65 degrees and pronation to 
55 degrees.  The elbow was described as stable.  There was no 
additional range of motion lost due to motion, excess 
fatigability, or incoordination, and greater limitation of 
motion due to pain on use, than during flare-ups.  The 
Veteran stated that his right elbow complaints interfered 
with every day activities.  He also said that his right elbow 
scar was tender over the lateral epicondyle aspect.  However, 
upon examination, the examiner noted that the 14 cm scar of 
the right elbow was not tender to touch, and there was no 
swelling and no deformity.  

Analysis
(to Include Discussion of Specific Rating Criteria)

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2008).  The November 2005 and October 2008 
reports of medical history indicate that the Appellant is 
right-handed.  Thus, the rating for the right elbow is to be 
made on the basis of the right upper extremity being the 
major extremity.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I (2008).

As noted earlier, the Veteran has DJD of the right elbow.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DCs, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  38 C.F.R. Part 4, DC 
5003.  The elbow is to be considered a major joint for the 
purpose of rating disability from arthritis.  38 C.F.R. § 
4.45(f) (2008).

An elbow injury may be rated based upon limitation of motion 
of the forearm.  When forearm flexion is limited to 110 
degrees in either extremity, a noncompensable rating is 
assigned.  When it is limited to 100 degrees in either 
extremity, a 10 percent rating is assigned.  When forearm 
flexion is limited to 90 degrees in either extremity, a 20 
percent rating is assigned.  DC 5206.  When forearm extension 
is limited to 45 degrees in either extremity, a 10 percent 
rating is assigned.  When it is limited to 60 degrees in 
either extremity, a 10 percent rating is assigned.  When 
forearm extension is limited to 75 degrees in either 
extremity, a 10 percent rating is assigned.  DC 5207.  
Limitation of extension of either forearm to 100 degrees and 
extension to 45 degrees warrants a 20 percent evaluation.  DC 
5208.  Limitation of supination to 30 degrees or less in 
either upper extremity warrants a 10 percent rating.  
Limitation of pronation beyond the last quarter of the arc, 
preventing the hand from approaching full pronation, warrants 
a 20 percent rating for either upper extremity.  Limitation 
of supination warrants a 10 percent rating for either upper 
extremity.  DC 5213.  The RO has rated the Appellant under 
the provisions of DC 5213.

In this case, the fact that there is documentation of the 
complaints of pain and some clinically demonstrated 
limitation of motion of the right elbow, as well as X-ray 
evidence of arthritis, permits the assignment of a 10 percent 
rating for the Claimant's service-connected right elbow 
disability.  See 38 C.F.R. Part 4, §§ 4.45 and 4.59, DC 5003, 
and Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The other clinical findings, however, do not support a 
disability rating in excess of 10 percent, including the 
findings referring to debility due to pain, and if there had 
been an absence of X-ray evidence of arthritis, these other 
findings would have resulted in a noncompensable rating under 
the criteria from DCs 5206, 5207, 5208 and 5213; see 38 
C.F.R. § 4.31 (2008).  The Appellant has complained of right 
elbow pain on use and slight limitation is shown in three of 
its four planes of motion.  See 38 C.F.R. § 4.71, Plate II 
(2008).  The 10 percent rating which was initially assigned 
for the right elbow disability adequately compensates him for 
the degree of disability which is objectively shown, 
including that due to pain on exertion.  The Board notes that 
there are no other reported clinical indications of a 
significant degree of right elbow pain, such as muscle spasm, 
atrophy, swelling, trophic skin changes, and the like.  See 
38 C.F.R. §§ 4.40 and 4.45 (2008).  Thus, none of the DCs 
discussed provide a basis for a rating in excess of 10 
percent for the right elbow disability.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and giving the Appellant the benefit of the 
doubt, such slight limitation of right elbow motion coupled 
with his complaints of chronic pain on exertion with 
resultant limitation of use, the Board finds that his 
symptomatology more closely approximates limitation of motion 
of a major joint with evidence of pain.  See 38 C.F.R. § 
4.71a, DC 5003.  Hence, the evidence supports no more than a 
schedular rating of 10 percent for the right elbow pathology.

The provisions of DCs 5205, 5206, 5207, 5208 and 5213, which 
provide for ratings in excess of 10 percent, have also been 
considered.  DC 5205 is not for application because the 
Veteran has not demonstrated ankylosis of the right elbow.  
Furthermore, he does not demonstrate the necessary level of 
limitation of his ability to flex, extend, supinate or 
pronate his right upper extremity such that a higher 
evaluation would be warranted.  The Board notes that only a 
10 percent evaluation is available for each plane of motion 
that is much more restricted than that demonstrated by the 
Veteran.  In addition, no multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury have been 
clinically demonstrated which would warrant a separate 
evaluation.

While the Veteran is capable of flexion of greater than 90 
degrees, as well as extension greater than 75 degrees and 
almost full supination and pronation, consideration of the 
pain associated with the osteoarthritis in his right elbow 
indicates that the 10 percent evaluation currently assigned 
is appropriate and adequately compensates him for the 
orthopedic residuals of the right elbow disability.  Thus, 
the rating schedule does not provide a basis for an increased 
initial evaluation for that disability, given the physical 
findings in this case.  The preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for the right elbow disability.

Moreover, as to the Veteran's report at the 2008 exam that 
his service-connected scar of the right elbow is tender, to 
the extent permitted by the Rating Schedule, separate ratings 
may be assigned for different manifestations due to a single 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this 
regard, the Board observes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective in October 2008.  However, the October 2008 
revisions are applicable to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  In this case the Veteran 
filed his claim in June 2005.  Therefore, only the pre-
October 2008 version of the schedular criteria is applicable 
in this case.

The medical evidence shows that while the Veteran reported at 
the time of examination in October 2008, that his right elbow 
scar was tender, the examiner specifically noted that the 
area of the scar was not tender to touch.  Moreover, it was 
not adherent to underlying tissue.  Thus, the Board finds 
that DC 7804 for superficial scars painful on examination is 
not for application.  Also, because the evidence shows that 
the scar is well-healed, a separate compensable rating is not 
warranted under Code 7803 (superficial unstable scars).

A separate rating under DC 7805, which provides for rating 
scars based on limitation of function of the affected part, 
would involve overlapping with the symptomatology considered 
for the Veteran's 10 percent rating under Codes 5312; 
accordingly, a separate compensable rating cannot be assigned 
on that basis.  See 38 C.F.R. § 4.14 (avoidance of pyramiding 
of ratings).  Additionally, the size of the Veteran's 
residual scar (14 cm) measures less than the 144 square 
inches (929 square centimeters) necessary to warrant 
assignment of a 10 percent rating under DC 7802, and less 
than the six square inches (39 square centimeters) necessary 
to warrant a 10 percent rating under DC 7801.

Thus, the Veteran is not entitled to a separate compensable 
rating for the residual scar under the schedule for 
evaluating skin disorders.

In summary, the Board concludes that an evaluation greater 
than the current 10 percent rating for residuals of a right 
elbow fracture, to include scar, is not warranted on any 
basis.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the residuals of 
the Veteran's service-connected right elbow condition has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.

For all the foregoing reasons, the claim for an increased 
rating for residuals of a right elbow fracture, to include 
scar, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  

An initial rating in excess of 10 percent for residuals of 
right elbow fracture, to include scar, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


